t c memo united_states tax_court thomas lou harris petitioner v commissioner of internal revenue respondent docket no 9515-o0ol filed date thomas lou harris pro_se kenneth p dale for respondent memorandum opinion foley judge the issue in this case is whether respondent has met the requirements of sec_6330 unless otherwise indicated all section references are to the internal_revenue_code as amended - - background thomas lou harris resided in mount vernon washington when he filed his petition the assessments relate to his and federal_income_tax liabilities e years in which petitioner did not file returns on date respondent issued petitioner notices of deficiency relating to the years in issue petitioner received but did not seek redetermination of the notices of deficiency on date respondent sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing on date petitioner filed a request for a collection_due_process_hearing e form stating that no summary_assessment has been provided as requested in a letter dated date respondent’s appeals officer scheduled petitioner’s hearing for date pincite a m and provided petitioner with the option of a face-to-face or a telephone hearing the letter also stated that petitioner had been provided with a copy of computer transcripts that identified the record of assessment and included data identifying the tax periods the taxpayer taxable activities list of tax owed as it appears on the record of assessment and certifying officer petitioner did not appear at the hearing or call the appeals officer on date the appeals_office sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or determination sustaining the proposed collection action respondent relied on the transcripts to verify the assessments prior to trial respondent provided petitioner with copies of forms certificate of assessments payments and other specified matters forms discussion sec_6330 provides that if a taxpayer requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 states the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met petitioner received the notices of deficiency accordingly the underlying liability is not at issue sec_6330 b petitioner contends that the computer transcripts were not adequate proof of assessment respondent contends that the appeals officer did not abuse his discretion by relying on the transcripts to verify the assessments we agree with respondent the transcripts contained the requisite information ée identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of - - the assessment sec_301_6203-1 proced admin regs kuglin v commissioner tcmemo_2002_51 petitioner further contends that he was not provided with the record of assessment where the commissioner provides the taxpayer with forms e proof of assessment before trial and the taxpayer does not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments the taxpayer is not prejudiced nestor v commissioner 118_tc_163 prior to trial petitioner received copies of the forms relating to the years in issue at trial petitioner did not show any irregularity in the assessment procedure accordingly we sustain the respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
